DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 12/03/2019, 04/21/2020, 04/21/2021, 07/21/2021, 12/01/2021, and 03/09/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  They have been placed in the application file, and the information referred to therein has been considered as to the merits.


Specification Objections
The abstract of the disclosure is objected to because of a minor informality:
Change “…at top level of the hierarchy…” to “…at a top level of the hierarchy…”
Correction is required.  See MPEP § 608.01(b).


Claim Objections

Change from “scenario, wherein the request specifies a name value corresponding the workflow that permits” to “scenario, wherein the request specifies a name value corresponding to the workflow that permits” (page 85/89).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "…ones of the set of commands can be implemented…; and reversed…" in page 84/89.  The term “can be” is indefinite in that it fails to point out what is included or excluded by the claim language.  For example, are the claimed ones of the set of commands implemented and reversed, or are they not?

Because Claims 3 and 4 depend upon Claim 2, Claims 3 and 4 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Giannetti (U.S. Patent No. US 10,719,414 B2), hereinafter “Giannetti.”

With regards to Claim 1, Giannetti teaches:
a method, comprising:
accessing, by an orchestrator controller module (Fig. 2; col. 3, lines 14-23; col. 3, lines 33-60; and col. 5, lines 58-64; regarding, e.g., the combination of rollback process 248, functional process 244, and OS 242.) that is executing on a computer system (Fig. 2; col. 3, lines 14-23; col. 3, lines 33-60; and col. 5, lines 58-64.), workflow information that defines a workflow having a set of commands that correspond to a sequence of steps for automatically implementing an operational scenario on a target computer environment (Figs. 4A-4C; col. 6, lines 11-40; and col. 5, lines 24-33.) having an initial state (Figs. 4A-4C and col. 6, lines 11-40.) and a set of components that includes controller modules (Figs. 4A-4C and col. 6, lines 11-40; regarding, e.g., microservices.) and operational entities (Figs. 4A-4C and col. 6, lines 11-40; regarding, e.g., microservice container codes.);
implementing, by the orchestrator controller module, the set of commands of the workflow by issuing instructions to ones of the set of components to cause the sequence of steps to be carried out (Figs. 4A-4C and col. 6, lines 11-60.), wherein implementing the set of commands causes one or more state changes in the target computer environment relative to the initial state (Figs. 4A-4C and col. 6, lines 11-60.); and
maintaining, by the orchestrator controller module, state information that identifies a current state of the target computer environment that permits the orchestrator controller module to respond to an error in implementing the set of commands (Figs. 4A-4C and col. 6, lines 11-60.).

With regards to Claim 2, Giannetti teaches the method of Claim 1 as referenced above.  Giannetti further teaches:
wherein the set of commands are defined such that ones of the set of commands can be:
implemented to transition the target computer environment from the initial state to a specified end state (Figs. 4A-4C and col. 6, lines 11-60.); and
reversed to transition the target computer environment from the current state back to the initial state (Figs. 4A-4C and col. 6, lines 11-60.).

With regards to Claim 3, Giannetti teaches the method of Claim 2 as referenced above.  Giannetti further teaches:
wherein the error prevents the set of commands from being completed (Figs. 4A-4C and col. 6, lines 11-60.), and wherein responding to the error includes:
reversing, by the orchestrator controller module, the one or more state changes in the target computer environment to return the target computer environment to the initial state (Figs. 4A-4C and col. 6, lines 11-60.).

With regards to Claim 4, Giannetti teaches the method of Claim 3 as referenced above.  Giannetti further teaches:
wherein reversing the one or more state changes includes:
traversing, by the orchestrator controller module, backwards through an order in which ones of the set of commands have been completed (Figs. 4A-4C and col. 6, lines 11-60.); and
while performing the traversing, the orchestrator controller module undoing the one or more state changes caused by those commands that have been completed (Figs. 4A-4C and col. 6, lines 11-60.).

With regards to Claim 9, Giannetti teaches the method of Claim 1 as referenced above.  Giannetti further teaches:
wherein the one or more state changes in the target computer environment include a state change in which a particular component of the set of components instantiates a new component in the target computer environment, wherein the new component has a different role in the target computer environment than the particular component (Figs. 4A-4C and col. 6, lines 11-60; regarding, e.g., Y’s corresponding resource [new component].).

With regards to Claim 11, Giannetti teaches:
a non-transitory computer readable medium having program instructions stored thereon (col. 9, lines 47-57.) that are capable of causing a computer system (Fig. 2; col. 3, lines 14-23; col. 3, lines 33-60; and col. 5, lines 58-64.) to implement an orchestrator controller module (Fig. 2; col. 3, lines 14-23; col. 3, lines 33-60; and col. 5, lines 58-64; regarding, e.g., the combination of rollback process 248, functional process 244, and OS 242.) that is capable of performing operations comprising:
accessing workflow information that defines a workflow having a set of commands that correspond to a sequence of steps for implementing an operational scenario on a target computer environment (Figs. 4A-4C; col. 6, lines 11-40; and col. 5, lines 24-33.) having an initial state (Figs. 4A-4C and col. 6, lines 11-40.) and a set of components that includes controller modules (Figs. 4A-4C and col. 6, lines 11-40; regarding, e.g., microservices.) and operational entities (Figs. 4A-4C and col. 6, lines 11-40; regarding, e.g., microservice container codes.);
implementing the set of commands of the workflow by issuing instructions to ones of the set of components to cause the sequence of steps to be carried out , wherein implementing the set of commands causes one or more state changes in the target computer environment relative to the initial state (Figs. 4A-4C and col. 6, lines 11-60.); and
maintaining state information that identifies a current state of the target computer environment that permits the orchestrator controller module to respond to an error in implementing the set of commands (Figs. 4A-4C and col. 6, lines 11-60.).

With regards to Claim 13, Giannetti teaches the medium of Claim 11 as referenced above.  Giannetti further teaches:
wherein the operations further comprise:
in response to detecting that a particular step of the sequence of steps cannot be carried out, reversing the one or more state changes in the target computer environment to return the target computer environment to the initial state (Figs. 4A-4C and col. 6, lines 11-60.).

With regards to Claim 14, Giannetti teaches the medium of Claim 11 as referenced above.  Giannetti further teaches:
wherein the set of commands are defined such that the set of commands can be traversed in a forward order to transition the target computer environment from the initial state to an end state and traversed in a backwards order to transition the target computer environment from a current state to the initial state (Figs. 4A-4C and col. 6, lines 11-60.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giannetti, and further in view of Francis Conde et al. (U.S. Patent No. US 11,144,363 B1), hereinafter “Francis.”

With regards to Claim 8, Giannetti teaches the method of Claim 1 as referenced above.  Giannetti does not explicitly teach:
receiving, by the orchestrator controller module, a request to perform the operational scenario, wherein the request specifies a name value corresponding the workflow that permits the workflow information to be accessed in accordance with the method of Claim 1.
However, Francis teaches:
receiving, by the orchestrator controller module, a request to perform the operational scenario, wherein the request specifies a name value corresponding the workflow that permits the workflow information to be accessed (Fig. 5; col. 9, lines 18-21; and col. 9, lines 47-58.).


With regards to Claim 16, Giannetti teaches:
a method, comprising:
executing, by a computer system (Fig. 2; col. 3, lines 14-23; col. 3, lines 33-60; and col. 5, lines 58-64.), a hierarchy of components having controller modules (Figs. 4A-4C and col. 6, lines 11-40; regarding, e.g., microservices.) and operational entities (Figs. 4A-4C and col. 6, lines 11-40; regarding, e.g., microservice container codes.), wherein the hierarchy includes an orchestrator controller module at a top level of the hierarchy (Fig. 2; col. 3, lines 14-23; col. 3, lines 33-60; and col. 5, lines 58-64; regarding, e.g., the combination of rollback process 248, functional process 244, and OS 242.) that is executable to implement an operational scenario by carrying out a set of commands that correspond to a sequence of steps of the operational scenario (Figs. 4A-4C; col. 6, lines 11-40; and col. 5, lines 24-33.); and
for a target computer environment having an initial state (Figs. 4A-4C and col. 6, lines 11-40.) and a set of components of the hierarchy (Figs. 4A-4C and col. 6, lines 11-40; regarding, e.g., microservices.), the orchestrator controller module implementing a workflow having commands corresponding to the particular operational scenario (Figs. 4A-4C and col. 6, lines 11-60.), wherein implementing the workflow includes:
issuing instructions to ones of the controller modules in the hierarchy to cause the commands of the workflow to be carried out such that one or more state changes are made to the target computer environment relative to the initial state (Figs. 4A-4C and col. 6, lines 11-60.); and
maintaining state information identifying a current state of the target computer environment that permits a response to an error in implementing the workflow (Figs. 4A-4C and col. 6, lines 11-60.).
Giannetti does not explicitly teach:
in response to receiving a request to implement a particular operational scenario.
However, Francis teaches:
in response to receiving a request to implement a particular operational scenario (Fig. 5 and col. 9, lines 14-21).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Giannetti with reception of a workflow request as taught by Francis because combining prior art elements (perform a workflow - Giannetti: Fig. 8; Giannetti: col. 7, lines 64-67; and Giannetti: col. 8, lines 1 and 2; and the reception of a workflow request) according to known methods can be performed to yield predictable results (performing known means for implementing a workflow process).

With regards to Claim 20, Giannetti in view of Francis teaches the method of Claim 16 as referenced above.  Giannetti in view of Francis further teaches:
wherein the state information specifies configuration variables for the set of components included in the target computer environment (Giannetti: Figs. 4A-4C and Giannetti: col. 6, lines 11-40.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Giannetti, and further in view of Muthuvelu (U.S. Patent Application Publication No. US 2011/0302132 A1), hereinafter “Muthuvelu.”

With regards to Claim 10, Giannetti teaches the method of Claim 1 as referenced above.  Giannetti does not explicitly teach:
wherein the operational scenario includes starting up a database service having one or more database servers capable of performing database transactions on behalf of users of the computer system in accordance with the method of Claim 1.
However, Muthuvelu teaches:
wherein the operational scenario includes starting up a database service having one or more database servers capable of performing database transactions on behalf of users of the computer system (Fig. 2 and ¶ 0034-0035.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Giannetti, and further in view of Kumar et al. (U.S. Patent No. US 10,509,680 B2), hereinafter “Kumar.”

With regards to Claim 12, Giannetti teaches the medium of Claim 11 as referenced above.  Giannetti does not explicitly teach:
wherein the operations further comprise:
in response to detecting that a particular step of the sequence of steps failed to be carried out, reattempting the particular step by reissuing, to ones of the set of components, one or more instructions corresponding to the particular step in accordance with the medium of Claim 11.
However, Kumar teaches:
wherein the operations further comprise:
in response to detecting that a particular step of the sequence of steps failed to be carried out, reattempting the particular step by reissuing, to ones of the set of components, one or more instructions corresponding to the particular step (Fig. 1; Fig. 2; Fig. 5; and col. 16, lines 24-38.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Giannetti with retrying a workflow task as taught by Kumar because implementing a retry for the task resource, along with the rollback process (Giannetti: Figs. 4A-4C), increases microservice task robustness against errors by providing the additional retry procedure in the event of, e.g., transient error conditions.


Allowable Subject Matter
Claims 5-7, 15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Jaisinghani et al. (U.S. Patent No. US 9,239,715 B1); teaching, at a time after receiving a request to cancel and rollback an update request for a computer system, one or more computer resources within a computer system invoke one or more computer system capabilities at least to cancel 
Watson et al. (U.S. Patent No. US 9,588,685 B1); teaching a method for orchestrating a workflow, including one or more steps, for provisioning a data service on a data storage system, the data storage system including one or more sub-systems, the method comprising orchestrating the execution of the workflow on the data storage system by analyzing the workflow to determine a dependency of each of the one or more steps for provisioning the data service; and based on the dependency of each of the one or more steps, scheduling the one or more steps for execution on the one or more sub-systems of the data storage system, wherein a first step of the one or more steps scheduled on a first sub-system of the one or more sub-systems is scheduled in parallel with a second step of the one or more steps scheduled on a second sub-system of the one or more sub-systems.


Communication

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114